Exhibit 10.1
EXECUTION COPY
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is
effective as of July 15, 2008 (the “Effective Date”), by and between Henrik C.
Slipsager (“Executive”) and ABM Industries Incorporated for itself and on behalf
of its subsidiary corporations as applicable herein.
WHEREAS, the subsidiaries of ABM (as hereinafter defined) are engaged in the
building maintenance and related service businesses, and
WHEREAS, Executive is experienced in the administration, finance, marketing,
and/or operation of such services, and
WHEREAS, Executive and ABM are party to an Executive Employment Agreement dated
June 7, 2005 (the “Prior Agreement”),
WHEREAS, the parties desire to amend and restate the Prior Agreement to, among
other things, reflect changes required to comply with Section 409A and Section
162(m) of the Internal Revenue Code,
WHEREAS, ABM and its subsidiaries have invested significant time and money to
develop proprietary trade secrets and other confidential business information,
as well as invaluable goodwill among its customers, sales prospects and
employees, and
WHEREAS, ABM and its subsidiaries have disclosed or will disclose to Executive
such proprietary trade secrets and other confidential business information which
Executive will utilize in the performance of his duties and responsibilities as
Chief Executive Officer and under this Agreement, and
WHEREAS, Executive wishes to, or has been and desires to remain employed by ABM,
and to utilize such proprietary trade secrets, other confidential business
information and goodwill in connection with his employment,
NOW THEREFORE, Executive and ABM agree as follows:

1.   EMPLOYMENT. ABM hereby agrees to employ Executive, and Executive hereby
accepts such employment, on the terms and conditions set forth in this
Agreement.

 



--------------------------------------------------------------------------------



 



2.   TITLE. Executive’s title shall be President and Chief Executive Officer of
ABM, subject to modification as mutually agreed upon by ABM and Executive.

3.   DEFINITIONS. The capitalized terms used in this agreement shall have the
following definitions:

  A.   “ABM” means ABM Industries Incorporated, its successors, and assigns.    
B.   “Base Salary” means the salary paid under Paragraph 7A for the applicable
Fiscal Year.     C.   “Board” means the Board of Directors of ABM.     D.  
“Bonus” means a performance-based bonus payable under Paragraph 7B of this
Agreement.     E.   “CEO Committee” means a committee designated by the Board
which shall constitute all of the Independent Directors.     F.   “Company”
means ABM and its subsidiaries.     G.   “Compensation Committee” means the
Compensation Committee of the Board.     H.   “EOIP” means the ABM Executive
Officer Incentive Plan adopted by the Board on January 10, 2006, as such plan
may be amended from time to time, or any successor plan.     I.   “Executive”
means Henrik C. Slipsager.     J.   “Extended Term” means the period for which
this agreement is extended under Paragraph 14 of this Agreement.     K.  
“Fiscal Year” means the period beginning on November 1 of a calendar year and
ending on October 31 of the following calendar year or such other period as
shall be designated by the Board as ABM’s fiscal year.

2



--------------------------------------------------------------------------------



 



  L.   “Independent Directors” means the directors designated by the Board as
independent directors, which persons shall qualify both as independent under the
rules and regulations of the New York Stock Exchange and as outside directors
under Section 162(m).     M.   “Initial Term” is the period beginning on the
Effective Date and ending on October 31, 2013, unless sooner terminated under
Paragraph 15 of this Agreement.     N.   “Just Cause” means (i) theft or
dishonesty, (ii) more than one instance of neglect or failure to perform
employment duties, (iii) more than one instance of inability or unwillingness to
perform employment duties, (iv) insubordination, (v) abuse of alcohol or other
drugs or substances affecting Executive’s performance of his employment duties,
(vi) material and willful breach of this Agreement, (vii) other misconduct,
unethical or unlawful activity, (viii) a conviction of or plea of “guilty” or
“no contest” to a felony under the laws of the United States or any state
thereof, or (ix) a conviction of or plea of “guilty” or “no contest” to a
misdemeanor involving a crime of moral turpitude under the laws of the United
States or any state thereof.     O.   “Performance Assessment” means the
Compensation Committee’s annual assessment, after consultation with the CEO
Committee, of Executive’s performance against the Performance Criteria.     P.  
“Performance Criteria” means the performance criteria for Executive established
annually by the Compensation Committee, after consultation with the CEO
Committee, in accordance with Paragraph 7B of this Agreement.     Q.  
“Section 162(m)” means Section 162(m) of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance promulgated thereunder, or any
successor statute.     R.   “Section 409A” means Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder, or any successor statute.     S.   “Significant Transaction” means
the Company’s acquisition or disposition of a business or assets which ABM is
required to report under Item 2.01 of Form 8-K under the rules and regulations
issued by the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



  T.   “State of Employment” means New York.     U.   “Target Bonus” means 100%
of Executive’s Base Salary.     V.   “Total Disability” means Executive’s
inability to perform his duties under this Agreement and shall be deemed to
occur on the 91st consecutive or non-consecutive calendar day within any
12 month period that Executive is unable to perform his duties under this
Agreement because of any physical or mental illness or disability.

4.   DUTIES & RESPONSIBILITIES. Executive shall assume and perform such
executive or managerial duties and responsibilities as are assigned from
time-to-time by the Board, to which Executive shall report and be accountable.

5.   TERM OF AGREEMENT. This agreement shall end on October 31, 2013, unless
sooner terminated pursuant to Paragraph 15 or later extended to an Extended Term
under Paragraph 14 of this Agreement.

6.   PRINCIPAL OFFICE. During the Initial Term and any Extended Term, as
applicable, of this Agreement, Executive shall be based at an ABM office located
in the State of Employment or such other location as shall be mutually agreed
upon by the Board and Executive.

7.   COMPENSATION. ABM agrees to compensate Executive, and Executive agrees to
accept as compensation in full, for Executive’s assumption and performance of
duties and responsibilities pursuant to this Agreement:

  A.   SALARY. Executive shall be entitled to a Base Salary in an amount to be
determined by the CEO Committee in its sole discretion, provided that
Executive’s initial Base Salary shall be $765,000.     B.   BONUS. Subject to
the provisions of the EOIP, the provisions of Paragraph 15 and subparagraphs
(iii), (iv) and (v) below, Executive shall be entitled to a Bonus for each
Fiscal Year, as follows:

  i.   Executive’s Bonus may range from 0% to 180% of the Target Bonus and shall
be based on the Performance Assessment of Executive for the applicable Fiscal
Year evaluated on the basis of the Performance Criteria.

4



--------------------------------------------------------------------------------



 



      Performance Criteria may include both ABM and individual objectives, may
be both qualitative and quantitative in nature and shall be established and
communicated to Executive within 90 days after the beginning of the Fiscal Year
for which they apply. The Compensation Committee or the CEO Committee (or
members of such committees) may seek the views of members of the Board with
respect to whether the Performance Criteria have been achieved, provided that
the Performance Assessment shall be solely determined by the Compensation
Committee. The determination of the Bonus amount for each Fiscal Year shall be
determined by the CEO Committee.     ii.   The Performance Criteria may be
adjusted by the Compensation Committee, after consultation with the CEO
Committee, in the event of a Significant Transaction and/or for any
unanticipated and material events that are beyond the control of ABM, including
but not limited to acts of god, nature, war or terrorism, or changes in the
rules for financial reporting set forth by the Financial Accounting Standards
Board, the Securities and Exchange Commission, rules of the New York Stock
Exchange and/or for any other reason which the Compensation Committee
determines, in good faith, to be appropriate, provided that no adjustment shall
be permitted to the extent it would result in the nondeductibility of any
portion of the Bonus under
Section 162(m).     iii.   ABM shall pay Executive the Bonus for each Fiscal
Year as soon as practicable following completion of the audit of ABM’s financial
statements for such Fiscal Year and within 10 days after determination of the
Bonus by the CEO Committee. Notwithstanding the foregoing, the Bonus shall be
paid no later than March 15th of the year following the end of the calendar year
in which the Bonus is earned. In the event of termination of employment
hereunder other than a termination under Paragraph 15B or a termination under
Paragraph 15C, ABM shall pay Executive a prorated portion of the Bonus, for the
fraction of the Fiscal Year that has been completed prior to the date of
termination, based on the Company’s actual performance for the entire Fiscal
Year. The prorated portion of the Bonus shall be paid at such time as bonuses
are paid to employees generally, but in no event later than March 15th of the
year following the end of the calendar year in which the bonus is no longer
subject to a substantial risk of forfeiture.     iv.   Absent bad faith or
material error, any conclusions of the Compensation Committee or the CEO
Committee with respect to the Performance Criteria, the Performance Assessment,
or the actual Bonus shall be final and binding upon Executive and ABM.

5



--------------------------------------------------------------------------------



 



  v.   Except as may otherwise be determined by the CEO Committee in the event
of extraordinary circumstances affecting the financial performance of the
Company, no Bonus for any Fiscal Year of ABM  shall be payable unless ABM’s EPS
for the Fiscal Year then ending is equal to or greater than 80% of ABM’s EPS for
the previous Fiscal Year of ABM.  Notwithstanding the above, no determination by
the Committee to pay Executive a Bonus pursuant to this Paragraph shall result
in the nondeductibility of any portion of such Bonus under Section 162(m).    
vi.   Notwithstanding any other provision of this Agreement, the CEO Committee
may, no later than 90 days after the beginning of any Fiscal Year (but in no
event later than the date required for the Bonus to qualify as performance-based
compensation within the meaning of Section 162(m)), approve and notify the
Executive of a modification to the Target Bonus or the bonus range set forth in
subparagraph (i) above. The CEO Committee’s decision in this regard shall be
deemed final and binding on Executive. In addition, the CEO Committee may grant
a discretionary incentive bonus to Executive at any time in its sole discretion.

  C.   FRINGE BENEFITS. Executive shall receive the then current fringe benefits
generally provided by ABM to its executives. Such benefits may include but not
be limited to the use of an ABM-leased car or a car allowance, group health
benefits, long-term disability benefits, group life insurance, sick leave and
vacation. Each of these fringe benefits is subject to the applicable ABM policy
at all times. Executive expressly agrees that should he terminate employment
with ABM for the purpose of being re-employed by an ABM subsidiary or affiliate,
he shall “carry-over” any previously accrued but unused vacation balance to the
books of the affiliate. ABM reserves the right to add, increase, reduce or
eliminate any fringe benefit at any time, but no such benefit or benefits shall
be reduced or eliminated as to Executive unless generally reduced or eliminated
as to senior executives at ABM.     D.   LIMIT. To the extent that any
compensation to be paid to Executive under this Agreement would cause
compensation payable to Executive to be non-deductible by ABM as a result of the
compensation limit provisions of Section 162(m), Executive agrees that any such
amount in excess of such compensation limit shall not be paid out to Executive
but shall be deferred by Executive under the ABM Deferred Compensation Plan to
the extent permitted by Treas. Reg. 1.409A-2(b) (7) (i). The distribution of
such deferred amounts will be made during the first calendar year in which ABM
reasonably anticipates that, if the payment is made during that year, the
deduction of the payment will not be barred by Section 162(m) or, if sooner,
upon the later of the end of the Fiscal Year in which Executive incurs a
“separation from service” within the meaning of Section 409A

6



--------------------------------------------------------------------------------



 



      or the date which is two-and-one-half months following the date of such
“separation from service.” Amounts deferred by Executive will be credited with
interest or gains and losses in accordance with the ABM Deferred Compensation
Plan.

  E.   POST EMPLOYMENT HEALTH INSURANCE ASSISTANCE. Subject to Paragraph 16 of
this Agreement, upon Executive’s termination of employment for any reason other
than for Just Cause and concluding no later than 10 years after such
termination, ABM shall pay Executive $10,000 per year to assist Executive in
purchasing health insurance for Executive and his spouse. In the event that
Executive dies prior to the expiration of such ten-year period, ABM shall pay
Executive’s surviving spouse $5,000 per year until the first to occur of (i) the
death of Executive’s spouse or (ii) the end of the ten-year period.

8.   PAYMENT OR REIMBURSEMENT OF BUSINESS EXPENSES. ABM shall pay directly or
reimburse Executive for reasonable business expenses of ABM incurred by
Executive in connection with ABM business in accordance with the ABM Travel &
Entertainment Policy, in effect from time to time.   9.   BUSINESS CONDUCT.
Executive shall dedicate his full business time and attention to the performance
of duties hereunder, perform his duties in good faith and to a professional
standard, and fully comply with all laws and regulations pertaining to the
performance of this Agreement, all ethical rules, and ABM’s Code of Business
Conduct, as well as any and all of policies, procedures and instructions of
Company including but not limited to the provisions of Section 304 of the
Sarbanes-Oxley Act of 2002. Executive agrees that if he is approached by any
person to discuss a possible acquisition or other transaction that could
reasonably result in a change of control of ABM, Executive will immediately
advise ABM’s General Counsel and Chairman of the Board.   10.   NO CONFLICT.
Executive represents to ABM that Executive is not bound by any contract with a
previous employer or with any other business that might prevent Executive from
entering into this Agreement. Executive further represents that he is not bound
by any other contracts or covenants that in any way restrict or limit
Executive’s activities in relation to his or her employment with ABM that have
not been fully disclosed to ABM prior to the signing of this Agreement.

11.   COMPANY PROPERTY. ABM shall, from time to time, entrust to the care,
custody and control of Executive certain of the Company’s property, such as
motor vehicles, equipment, supplies, passwords and electronic and paper
documents. Such documents may include, but shall not be limited to, customer
lists, financial statements, cost data, price lists, invoices, forms, electronic
files and media, mailing lists, contracts, reports,

7



--------------------------------------------------------------------------------



 



    manuals, personnel files or directories, correspondence, business cards,
copies or notes made from Company documents and documents compiled or prepared
by Executive for Executive’s use in connection with Company business. Executive
specifically acknowledges that all such items, including passwords and
documents, are the property of the Company, notwithstanding their preparation,
care, custody, control or possession by Executive at any time(s) whatsoever.

12. GOODWILL & PROPRIETARY INFORMATION. In connection with Executive’s
employment hereunder:

  A.   PROPRIETARY INFORMATION. Executive agrees to utilize and further the
Company’s goodwill among its customers, sales prospects and employees, and
acknowledges that the Company may disclose to Executive and Executive may
disclose to the Company Proprietary Information (as hereinafter defined).     B.
  DUTY OF LOYALTY. Executive agrees that the Proprietary Information and the
Company’s goodwill have unique value to the Company, are not generally known or
readily available to the Company’s competitors, and could only be developed by
others after investing significant time and money. ABM makes the Proprietary
Information and the Company’s goodwill available to Executive in reliance on
Executive’s agreement to hold the Proprietary Information and the Company’s
goodwill in trust and confidence. Executive hereby acknowledges that to use this
Proprietary Information and the Company’s goodwill other than for the benefit of
the Company would be a breach of such trust and confidence and a violation of
Executive’s duty of loyalty to the Company.

13.   RESTRICTIVE COVENANTS. In consideration of the compensation, contract
term, potential severance benefits, continued employment provided by ABM, and
access to Proprietary Information, as defined below, necessary to the
performance of Executive’s duties hereunder, Executive hereby agrees to the
following during his employment and thereafter as provided:

  A.   NON-SOLICITATION OF EMPLOYEES. Executive acknowledges and agrees that
during the course of Executive’s employment with ABM, Executive will come into
contact with Company employees and acquire information regarding their
knowledge, skills, abilities, salaries, commissions, benefits, and other matters
that are not generally known to the public. Executive further acknowledges and
agrees that hiring, recruiting, soliciting, or inducing the termination of such
employees will be detrimental and harmful to Company’s business. Accordingly,
Executive agrees that while employed by ABM and for a period of one year
following the termination of Executive’s employment (whether

8



--------------------------------------------------------------------------------



 



      termination is voluntary or involuntary), Executive will not directly or
indirectly solicit, hire, recruit or otherwise encourage or arrange for any
executive or employee to terminate employment with Company or any other
Company-affiliated entity except in the proper performance of this Agreement.
This prohibition against solicitation shall include but not be limited to:
(i) identifying to other employers or their agents, recruiting or staffing
firms, or other third parties the Company employee(s) who have specialized
knowledge concerning inventions, processes, methods, or other confidential
affairs or who have contacts, experience, or relationships with particular
customers; (ii) disclosing or commenting to other employers or their agents,
recruiting or staffing firms, or other third parties regarding the quality or
quantity of work, specialized knowledge, or personal characteristics of any
person still employed by Company or any other Company-affiliated entity; and
(iii) providing such information to prospective employers or their agents,
recruiting or staffing firms, or other third parties preceding possible
employment.

  B.   NON-DISCLOSURE. Except in the proper performance of this Agreement,
Executive agrees to hold all Proprietary Information in the strictest
confidence, and to refrain from making any unauthorized use or disclosure of
such information both during Executive’s employment and at all times thereafter.
Executive shall not directly or indirectly disclose, reveal, transfer or deliver
to any other person or business, any Proprietary Information which was obtained
directly or indirectly by Executive from, or for, Company or by virtue of
Executive’s employment with Company. “Proprietary Information” means Company’s
trade secrets, ideas, processes and other confidential information not generally
known that could have value to a third party such as plans for business
development, marketing, business plans, budgets and financial statements of any
kind, costs and suppliers, and information regarding the skills and compensation
of other employees of the Company or employees of any company that contracts to
provide services to the Company. Proprietary Information also includes
information of third parties to which Executive had access by virtue of
employment with the Company, including, but not limited to, information
regarding customers such as: (i) the identity of Company’s customers, customer
contacts, and sales prospects; (ii) the nature, extent, frequency, methodology,
cost, price and profit associated with services and products purchased by
customers from Company; (iii) the names, office hours, telephone numbers and
street addresses of its purchasing agents or other buyers or customer contacts;
(iv) Company and customer billing procedures; (v) Company and customer credit
limits and payment practices; (vi) Company and customer organizational
structure; and (vii) any information related to past, current or future
acquisitions between Company or Company-affiliated entities including Company
information used or relied upon for said acquisition.

9



--------------------------------------------------------------------------------



 



  C.   NON-SOLICITATION OF CUSTOMERS. Executive agrees that during and for one
year following the termination of Executive’s employment with ABM (whether such
termination is voluntary or involuntary), Executive shall not, directly or
indirectly, for the benefit of any person or entity other than the Company,
seek, solicit, divert, take away, obtain or accept work from any customer or
prospective customer of the Company. In addition, Executive agrees that at all
times after the voluntary or involuntary termination of Executive’s employment,
Executive shall not seek, solicit, divert, take away, obtain, or accept work
from any customer or sales prospect of Company or any other Company-affiliated
entity through the direct or indirect use of any Proprietary Information or by
any other unfair or unlawful business practice.     D.   POST EMPLOYMENT
COMPETITION. Executive agrees that while employed by ABM and, to the fullest
extent allowed by law, for a period of one year following Executive’s
termination of employment (whether such termination is voluntary or
involuntary), Executive shall not engage in any business activity which competes
directly or indirectly with the Company or the operations of any
Company-affiliated entity. The Executive acknowledges that the Company is
engaged in business in various states throughout the U.S. and that the Company
intends to expand the geographic scope of its activities. Accordingly and in
view of the nature of Executive’s position and responsibilities, the Executive
agrees that the provisions of this Paragraph shall be applicable to each state
and each foreign country in which the Company may be engaged in business within
the twelve-month period preceding the effective date of Executive’s termination
of employment.     E.   NON-DISPARAGEMENT. During Executive’s employment with
ABM and thereafter, Executive agrees not to make any statement or take any
action which disparages, defames, or places in a negative light Company,
Company-affiliated entities, or its or their reputation, goodwill, commercial
interests or past and present officers, directors and employees.     F.  
COOPERATION WITH LEGAL MATTERS IN SUPPORT OF COMPANY. During Executive’s
employment with ABM and thereafter, Executive shall cooperate with Company and
any Company-affiliated entity in its or their investigation, defense or
prosecution of any potential, current or future legal matter in any forum,
including but not limited to lawsuits, administrative charges, audits,
arbitrations, and internal and external investigations. Executive’s cooperation
shall include, but is not limited to, reviewing and preparing documents and
reports, meeting with attorneys representing Company or any Company-affiliated
entity, providing truthful testimony, and communicating Executive’s knowledge of
relevant facts to any attorneys, experts, consultants, investigators, employees
or other representatives working on behalf of Company

10



--------------------------------------------------------------------------------



 



      or any Company-affiliated entity. Except as required by law, Executive
agrees to treat all information regarding any such actual or potential
investigation or claim as confidential. Executive also agrees not to discuss or
assist in any litigation, potential litigation, claim, or potential claim with
any individual (or their attorney or investigator) who is pursuing, or
considering pursuing, any claims against Company or any Company-affiliated
entity unless required by law. In performing the tasks outlined in this
Paragraph, Executive shall be bound by the covenants of good faith and veracity
set forth in ABM’s Code of Business Conduct and Ethics and by all legal
obligations. Nothing herein is intended to prevent Executive from complying in
good faith with any subpoena or other affirmative legal obligation. Executive
agrees to notify Company immediately in the event there is a request for
information or inquiry pertaining to Company, any Company-affiliated entity, or
Executive’s knowledge of or employment with the Company. In performing
responsibilities under this Paragraph at the request or for the benefit of the
Company, Executive shall be compensated for Executive’s time at an hourly rate
of $400 per hour. However, during any period in which Executive is an employee
of ABM or is receiving payments pursuant to Paragraph 15 of this Agreement or
pursuant to the terms of any Other Severance Agreement (as hereinafter defined),
Executive shall not be so compensated.     G.   REMEDIES AND DAMAGES. The
parties agree that compliance with Paragraph 13 of the Agreement is necessary to
protect the business and goodwill of Company, that the restrictions contained
herein are reasonable and that any breach of this Paragraph will result in
irreparable and continuing harm to Company, for which monetary damages may not
provide adequate relief. Accordingly, in the event of any actual or threatened
breach of this Paragraph by Executive, Company and Executive agree that Company
shall be entitled to all appropriate remedies, including temporary restraining
orders and injunctions enjoining or restraining such actual or threatened
breach. Executive hereby consents to the issuance thereof forthwith by any court
of competent jurisdiction.     H.   LIMITATIONS. Nothing in this Agreement shall
be binding upon the parties to the extent it is void or unenforceable for any
reason in the State of Employment, including, without limitation, as a result of
any law regulating competition or proscribing unlawful business practices.

14.   EXTENSION OF EMPLOYMENT.

  A.   RENEWAL. Absent at least 90 days written notice of termination of
employment or notice of non-renewal from ABM to Executive prior to expiration of
the then current Initial or Extended Term, as applicable, of this Agreement,
employment

11



--------------------------------------------------------------------------------



 



      hereunder shall continue for an Extended Term (or another Extended Term,
as applicable) of one year.     B.   NOTICE OF NON-RENEWAL. In the event that
notice of non-renewal is given at least 90 days prior to the expiration of the
then Initial or Extended Term, as applicable, of this Agreement, employment
shall continue on an “at will” basis following the expiration of such Initial or
Extended Term. In such event, ABM shall have the right to terminate Executive’s
employment or to change the terms and conditions of Executive’s employment,
including but not limited to Executive’s position and/or compensation. For the
avoidance of doubt, Executive will not be entitled to receive any payments under
this Agreement or any policy or plan of the Company as in effect from time to
time that provides for payment of amounts on termination of employment, by
reason of the Company electing not to renew this Agreement.

15. TERMINATION OF EMPLOYMENT.

  A.   TERMINATION UPON EXPIRATION OF TERM. Either the Company or the Executive
may elect to terminate Executive’s employment upon the Company providing
Executive with a notice of non-renewal pursuant to Paragraph 14B above, in which
event Executive’s employment shall terminate at the expiration of the then
current Initial or Extended Term. Upon termination pursuant to this Paragraph,
Executive shall not be entitled to any payments under the Agreement other than
(i) the payment when due of any and all previously earned, but as yet unpaid,
salary, and reimbursement of business expenses and fringe benefits (“Accrued
Compensation”), (ii) any payments to be made pursuant to Paragraph 7E, and
(iii) an amount with respect to Bonus (if any) as determined by the CEO
Committee pursuant to Paragraph 7B; provided, however, that if the expiration of
the term is in connection with a termination of employment for Just Cause or a
voluntary termination of employment by Executive, such termination will be
governed by the provisions of Paragraphs 15B and 15C, respectively. The prorated
portion of the Bonus (if any) shall be paid at such time as bonuses are paid to
employees generally, but in no event later than March 15th of the year following
the end of the calendar year in which the bonus is no longer subject to a
substantial risk of forfeiture.     B.   TERMINATION FOR CAUSE. ABM may
terminate Executive’s employment hereunder at any time during the then current
Initial or Extended Term, as applicable, of this Agreement, without notice,
subject only to a good faith determination by a majority of the Board of Just
Cause. Upon such termination, Executive shall not be entitled to any payments
under this Agreement other than the Accrued Compensation.

12



--------------------------------------------------------------------------------



 



  C.   VOLUNTARY TERMINATION BY EXECUTIVE. At any time during the Initial or
then current Extended Term, as applicable, of this Agreement and with or without
Just Cause, Executive may terminate employment hereunder by giving ABM 90 days’
prior written notice, and Executive shall not be entitled to any payments under
this Agreement other than Accrued Compensation and those payments provided under
Paragraph 7E.     D.   DISABILITY OR DEATH. Employment hereunder shall
automatically terminate upon the Total Disability or death of Executive. ABM
shall pay when due to Executive or, upon death, Executive’s designated
beneficiary or estate, as applicable, (i) the Accrued Compensation, and (ii) a
prorated portion of the Bonus for the fraction of the Fiscal Year that has been
completed through the end of the month in which death or Total Disability
occurs, based on the Company’s actual performance for the entire Fiscal Year,
such prorated portion to be paid at the time set forth in Paragraph 7B(iii).
Upon such termination, Executive shall not be entitled to any other payments
under this Agreement other than those provided under Paragraph 7E.     E.  
TERMINATION WITHOUT CAUSE. ABM may terminate Executive’s employment hereunder
without Just Cause at any time during the Initial or then current Extended Term
of this Agreement, as applicable, by giving Executive 90 days written notice.
Upon such termination without Just Cause, in addition to the Accrued
Compensation, Executive shall be entitled to receive two times the sum of
Executive’s Base Salary and Target Bonus payable, subject to Paragraph 16 of
this Agreement, in equal installments in accordance with the Company’s normal
payroll practice over the twenty-four month period following Executive’s
termination of employment. Upon such termination, Executive shall not be
entitled to any other payments under this Agreement other than those provided
under Paragraph 7E.     F.   OTHER OBLIGATIONS. A termination of employment
pursuant to Paragraph 15 of this Agreement will not affect any rights that
Executive may have pursuant to any agreement, policy, plan, program or
arrangement of the Company or Subsidiary providing employee benefits, which
rights will be governed by the terms thereof. To the extent that Executive
receives payments or benefits by reason of his termination of employment
pursuant to any other severance agreement or employee plan (collectively, “Other
Severance Agreements”), the amounts otherwise receivable under Paragraph 15 will
be reduced by the amounts actually paid pursuant to the Other Severance
Agreements, but not below zero, to avoid duplication of payments so that the
total amount payable or value of benefits receivable hereunder and under the
Other Severance Agreements is not any more or less than the amounts so payable
or value so receivable had such benefits been paid in full hereunder.

13



--------------------------------------------------------------------------------



 



  G.   PAYMENTS AND BENEFITS WITH RESPECT TO A CHANGE IN CONTROL.
Notwithstanding anything to the contrary in this Agreement or otherwise, if
Executive employment is terminated during the “Severance Period” (as defined in
the Severance Agreement entered into between Executive and the Company on
December 13, 2005, as amended from time to time), Executive shall not be
entitled to payments and benefits under Paragraph 15 of this Agreement and,
alternatively, Executive’s entitlement to payments and benefits, if any, shall
be governed by the terms of such Severance Agreement.     H.   ACTIONS UPON
TERMINATION. Upon termination of employment hereunder, Executive shall
immediately resign as an officer and/or director of Company and of any Company
subsidiaries or affiliates, as applicable. Executive shall promptly return and
release all Company property in Executive’s possession to Company, including but
not limited to, any motor vehicles, equipment, supplies, passwords and documents
set forth in Paragraph 11 of this Agreement.

16.   CONDITIONS TO PAYMENT AND ACCELERATION; CODE SECTION 409A. Notwithstanding
anything contained herein to the contrary, Executive shall not be considered to
have terminated employment with ABM for purposes of this Agreement and no
payments shall be due to Executive under this Agreement or any policy or plan of
ABM as in effect from time to time, providing for payment of amounts on
termination of employment, unless Executive would be considered to have incurred
a “separation from service” from ABM within the meaning of Section 409A. Each
amount to be paid or benefit to be provided under this Agreement shall be
construed as a separate identified payment for purposes of Section 409A, and any
payments described in Paragraph 15E of this Agreement that are due within the
“short term deferral period” as defined in Section 409A shall not be treated as
deferred compensation unless applicable law requires otherwise. To the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following Executive’s termination of employment shall instead be
paid on the first business day after the date that is six months following
Executive’s termination of employment (or upon Executive’s death, if earlier).
In addition, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A, if Executive terminates employment
after October 15th of any year, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this policy prior to
December 31st of the year in which the termination of employment occurs shall,
subject to the previous sentence of this Paragraph, instead be paid on the first
business day following January 1st of the year following Executive’s termination
of employment.

17.   GOVERNING LAW. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Employment.

14



--------------------------------------------------------------------------------



 



18.   REMEDIES & DAMAGES.

  A.   INJUNCTIVE RELIEF. The parties agree that compliance with Paragraphs 12
and 13 of this Agreement is necessary to protect the business and goodwill of
the Company, and that any breach of such Paragraphs will result in irreparable
and continuing harm to Company, for which monetary damages may not provide
adequate relief. Accordingly, in the event of any actual or threatened breach of
Paragraphs 12 and 13 of this Agreement by Executive, ABM and Executive agree
that ABM shall be entitled to all appropriate remedies, including temporary
restraining orders and injunctions enjoining or restraining such actual or
threatened breach. Executive hereby consents to the issuance thereof forthwith
by any court of competent jurisdiction.     B.   WITHHOLDING AUTHORIZATION. To
the fullest extent permitted under the laws of the State of Employment
hereunder, Executive authorizes ABM to withhold from any severance payments
otherwise due to Executive and from any other funds held for Executive’s benefit
by ABM, any damages or losses sustained by Company as a result of any material
breach or other material violation of this Agreement by Executive, pending
resolution of the underlying dispute.

19.   NO WAIVER. Failure by either party to enforce any term or condition of
this Agreement at any time shall not preclude that party from enforcing that
provision, or any other provision of this Agreement, at any later time.

20.   SEVERABILITY. The provisions of this Agreement are severable. If any
arbitrator (or court as applicable hereunder) rules that any portion of this
Agreement is invalid or unenforceable, the arbitrator’s or court’s ruling shall
not affect the validity and enforceability of other provisions of this
Agreement. It is the intent of the parties that if any provision of this
Agreement is ruled to be overly broad, the arbitrator or court shall interpret
such provision with as much permissible breadth as is allowable under law rather
than consider such provision void.

21.   SURVIVAL. All terms and conditions of this Agreement which by reasonable
implication are meant to survive the termination of this Agreement, including
but not limited to the provisions of Paragraph 13 of this Agreement, shall
remain in full force and effect after the termination of this Agreement.

22.   REPRESENTATIONS. Executive represents and agrees that he has carefully
read and fully understands all of the provisions of this Agreement, that he is
voluntarily entering

15



--------------------------------------------------------------------------------



 



     into this Agreement and has been given an opportunity to review all aspects
of this Agreement with an attorney, if he chooses to do so.

23.   NOTICES.

  A.   ADDRESSES. Any notice required or permitted to be given pursuant to this
Agreement shall be in writing and delivered in person, or sent prepaid by
certified mail, bonded messenger or overnight express, to the party named at the
address set forth below or at such other address as either party may hereafter
designate in writing to the other party:

         
 
  Executive:   Henrik C. Slipsager
 
      17 Stratton Road
 
      Purchase, NY 10577
 
       
 
  ABM:   ABM Industries Incorporated
 
      551 Fifth Avenue
 
      New York, New York 10176
 
      Attention: Board of Directors
 
       
 
  Copy:   ABM Industries Incorporated
 
      551 Fifth Avenue
 
      New York, New York 10176
 
      Attention: General Counsel

  B.   RECEIPT. Any such notice shall be assumed to have been received when
delivered in person or 48 hours after being sent in the manner specified above.

24.   ENTIRE AGREEMENT. Unless otherwise specified herein, this Agreement sets
forth every contract, understanding and arrangement as to the employment
relationship between Executive and ABM.

  A.   NO EXTERNAL EVIDENCE. The parties intend that this Agreement speak for
itself, and that no evidence with respect to its terms and conditions other than
this Agreement itself may be introduced in any arbitration or judicial
proceeding to interpret or enforce this Agreement.     B.   SUPERSEDES OTHER
AGREEMENTS. It is specifically understood and accepted that this Agreement
supersedes all oral and written employment agreements between Executive and ABM
prior to the date of this Agreement as well as all conflicting provisions of
Company’s Human Resources Manual,

16



--------------------------------------------------------------------------------



 



    including but not limited to the termination, discipline and discharge
provisions contained therein.   C.   AMENDMENTS. This Agreement may not be
amended except in a writing approved by the Board and signed by the Executive
and the Chair of the Compensation Committee.

[Remainder of this page is intentionally left blank]

17



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, Executive and the Chair of the Compensation
Committee of the Board have executed this Agreement as of the date set forth
above.
Executive: Henrik C. Slipsager

         
 
  Signature:   /s/ Henrik C. Slipsager
 
       
 
  Date:   July 15, 2008

ABM: ABM Industries Incorporated

         
 
  Signature:   /s/ Linda Chavez
 
       
 
  Title:   Chair of the Compensation Committee of the Board of Directors
 
       
 
  Date:   July 15, 2008

18